Citation Nr: 1500566	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to an initial disability rating in excess of 10 percent prior to April 23, 2012, and in excess of 30 percent thereafter, for coronary artery disease.  

4.  Entitlement to a disability rating in excess of 40 percent prior to October 26, 2012, in excess of 60 percent from October 26, 2012, to September 20, 2013, for prostate cancer residuals.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 20, 2013.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, May 2011, May 2012, June 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the May 2012 rating decision, the Veteran's heart disability rating was increased to 30 percent, effective April 23, 2012.  In a November 2013 rating decision, the Veteran's prostate cancer residuals were increased to 60 percent, effective October 26, 2012, and a 100 percent rating was assigned beginning September 20, 2013.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his heart disability and prostate cancer residuals, and the Veteran has not been granted the maximum benefits allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for peripheral neuropathy or the upper and lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 23, 2012, the Veteran's coronary artery disease was manifested by workload of greater than 7 METs but not greater than 10 METs without any physical manifestations, and without cardiac hypertrophy or dilation.

2.  Beginning April 23, 2012, the Veteran's coronary artery disease was manifested by workload of greater than 5 METs, but less than 7 METs with chest pain, shortness of breath, palpitations, light headedness, nausea, vomiting, and diaphoresis, coronary artery spasm, and cardiac hypertrophy. 

3.  Prior to October 26, 2012, the Veteran's prostate cancer residuals were manifested primarily by daytime voiding intervals of every two to three hours; the Veteran had to change his absorbent pads once to twice daily; the prostate cancer residuals were not manifested by renal dysfunction.   

4.  Beginning October 26, 2012, the Veteran's prostate cancer residuals are manifested primarily by daytime voiding intervals of less than one hour; the Veteran has to change his absorbent pads at least four times daily; the prostate cancer residuals are not manifested by renal dysfunction.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to April 23, 2012, and in excess of 30 percent thereafter, for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a disability rating in excess of 40 percent prior to October 26, 2012, and in excess of 60 percent from October 26, 2012, to September 20, 2013, for prostate cancer residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 4.115b, Diagnostic Code 7527 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2011 fully satisfied the duty to notify provisions for the underlying service connection claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The January 2011 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial ratings for his prostate cancer and coronary artery disease, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for these disabilities has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national veterans service organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in September 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the September 2013 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. Heart (Coronary Artery Disease)

The Veteran contends that his coronary artery disease warrants an initial rating in excess of 10 percent, and in excess of 30 percent from April 23, 2012.

By way of background, the RO awarded service connection for coronary artery disease in a May 2011 rating decision.  The RO assigned a 10 percent rating, effective August 31, 2010.  In a May 2012 rating decision, the RO assigned a temporary 100 percent rating, effective from August 31, 2010, to November 1, 2010.  A 10 percent rating was assigned from November 1, 2010, until April 23, 2012, when a 30 percent rating was assigned.  The Veteran appealed the periods wherein a 100 percent rating was not assigned for his coronary artery disease.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran was afforded a VA heart examination in February 2011, during which he was diagnosed as having coronary artery disease as of July 2010 when he had a myocardial infarction.  Following an angioplasty, the Veteran denied any recurrent symptoms of chest tightness.  He denied any current dizziness, syncope, chest pain, palpitations, shortness of breath, orthopnea, claudication, or edema.  Echocardiogram from July 2010 showed an ejection fraction of 58 percent.  He was treated with continuous medication, but otherwise his coronary artery disease did not cause any effects on his usual occupation or daily activities.  EKG revealed sinus rhythm with sinus arrhythmia with junctional escape complexes.  Heart rate was 68 beats per minute.  METs level was 8-9, based upon reported daily activity.  The examiner stated that no METs level testing was performed as it was not clinically indicated.  

The Veteran underwent another VA heart examination in April 2012.  He reported continued use of medication for his coronary artery disease.  No diagnostic exercise testing was performed as the Veteran denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  There was evidence of cardiac hypertrophy or dilation based upon the result of an echocardiogram.  Left ventricular ejection fraction was 55 percent.  The examiner opined that the Veteran's heart disability did not impact his ability to work.  The Veteran reported being able to perform his daily activities without any chest or heart pain, and he continued to undergo cardiac rehab three days per week.  The April 2012 echocardiogram revealed normal left ventricular size and overall normal function with a visually estimated ejection fracture of 55 percent.  There was inferior hypokinesis.  There was no left ventricular dilation noted.  The examiner estimated the Veteran's cardiac METs at greater than 7, but less than 10 "based on revascularization, no history of heart failure, normal ejection fraction, no sue of nitrates, no reported angina with current level of exertion."  The examiner opined that although the Veteran is not currently employed, there are no limitations to employment due to coronary artery disease.  

In cardiology progress notes, dated in March 2012, the Veteran reported increasing symptoms of shortness of breath, chest pain, palpitations, lightheadedness, nausea, vomiting, and diaphoresis.  The Veteran reported that these symptoms usually occur about once a week and subside when he takes nitroglycerin.  He reported progressive worsening of these symptoms in the month prior-both exertional and nonexertional.  He underwent a cardiac catheterization at that time.  

In June 2013, the Veteran underwent another coronary angiogram following reports of chest pain.  The cardiologist indicated that his electrocardiogram was unremarkable.  

The Veteran underwent another VA heart examination in September 2013, during which he was diagnosed as having ischemic heart disease and coronary artery spasm.  He must take continuous medication for his heart disability, and reported an increase in symptoms beginning in March 2012.  He reported recent (June 2013) chest discomfort with aching in the left wrist and shoulder that is usually cleared with use of nitroglycerine.  Following the June 2013 incident, he rarely develops chest discomfort, neck discomfort, or nausea.  Sometimes the symptoms present when he is pulling weeds or bending over.  Chest pain occurs while vacuuming.  When these spells occur, he must rest due to fatigue and chest pain.  He experiencing occasional chest pain while walking a half block of in extreme cold.  Sometimes he develops shortness of breath with his angina, but it resolves with rest.  He denied any swelling in the legs.  

At the time of the examination, the Veteran denied any chest discomfort, heart palpitations, heart murmur, claudication, varicose veins, or light headedness.  The examiner noted that the Veteran experiences angina, with another stent place in the year prior.  She indicated that he was currently stable with no acute concerns.  She indicated that the Veteran reports symptoms of fatigue and angina, and his workload level was between 5 and 7 METs.  There was evidence of cardiac hypertrophy or dilation following review of a 2012 echocardiogram and 2013 cardiac catheterization that showed a diffuse coronary artery spasm.  His left ventricular ejection fraction was 55 percent from the April 2012 examination.  The examiner opined that the Veteran's heart disability would cause functional impact on the Veteran's employment as his "usual occupation would require accommodations for occasional chest pain with vigorous exertion.  He would have to avoid vigorous exertion.  Sedentary work would not be limited by his SC ischemic heart disease."  

The examiner noted that the Veteran's METs level was determined by the current examination as well as multiple outpatient visits in which the Veteran denied cardiac symptoms.  She stated that there is evidence of hypertrophy on echocardiogram, but no loss of left ventricular function.  She noted that the most recent angiogram falls within the symptoms for ischemic heart disease.  

Upon careful review of the evidence of record, the Board finds that a disability rating in excess of 10 percent prior to April 23, 2012, and in excess of 30 percent thereafter, for coronary artery disease is not warranted.  In other words, the preponderance of the evidence is against assigning ratings in excess than those currently assigned during the appeal period.  

Prior to April 23, 2012 (not considering the period for which the Veteran was in receipt of a temporary 100 percent rating), the evidence does not show that the Veteran's coronary artery disease caused a workload of greater than 5 METs, but less than 7 METs.  In fact, during his February 2011 VA examination, the Veteran specifically denied any dizziness, syncope, chest pain, palpitations, shortness of breath, orthopnea, claudication, or edema.  His ejection fraction was 58 percent and his METs level was from 8-9.  Clearly, this evidence does not support a rating higher than 10 percent prior to April 23, 2012. 

The Board also finds that a rating in excess of 30 percent, beginning April 23, 2012, for coronary artery disease is not warranted.  The Veteran was first shown to have coronary artery disease symptoms warranting a rating in excess of 10 percent during his April 2012 VA examination.  Namely, there was evidence of hypertrophy on the echocardiogram, but no left ventricular dilation.  At no time after April 23, 2012, was the Veteran shown to have a workload of greater and 3 METs, but less than 5 METs or left ventricular ejection fraction of 30 to 50 percent.  In fact, during the appeal period, the Veteran's ejection fraction was never less than 50 percent.  He exhibited symptoms of chest pain, shortness of breath, palpitations, light headedness, nausea, vomiting, and diaphoresis, coronary artery spasm, and cardiac hypertrophy.  Nevertheless, the Veteran's coronary artery disease symptoms did not rise to a level warranting a rating in excess of 30 percent at any time during the appeal period.    

Ultimately, the Board finds that the staged ratings currently assigned appropriately reflect the Veteran's occupational impairment due to his coronary artery disease, and at no time during either appeal period did the Veteran's coronary artery disease warrant a rating in excess of those currently assigned.  
II. 
 Prostate Cancer

The Veteran contends that his prostate cancer residuals warrant a disability rating in excess of 40 percent prior to October 26, 2012, in excess of 60 percent from October 26, 2012, to September 20, 2013, for prostate cancer residuals.  The Veteran does not disagree with the 100 percent ratings assigned between November 29, 2010, and May 1, 2011, and from September 20, 2013.

By way of background, the RO awarded service connection for prostate cancer in a March 2011 rating decision.  It assigned a 40 percent rating, effective November 29, 2010.  Upon appeal, the RO modified the rating to 100 percent between November 29, 2010, and May 1, 2011; and a 40 percent rating was assigned from May 1, 2011.  In a July 2012 rating decision, the RO proposed to decrease the Veteran's prostate cancer residuals to 20 percent, and the reduction was effectuated in an October 2012 rating decision.  The RO assigned the 20 percent rating, effective January 1, 2013.  

In a November 2013 rating decision, the RO increased the Veteran's rating for prostate cancer to 60 percent, effective October 26, 2012, and assigned a 100 percent rating from September 20, 2013.  Effectively, the RO did not reduce the Veteran's rating as proposed in the July 2012 rating decision.  As such, this remains an increased rating claim for the staged ratings associated with his prostate cancer residuals.  

The Veteran's prostate cancer residuals are rated on the basis of voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

With respect to voiding dysfunction, the Veteran's prostate cancer residuals, will be rated as urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  

In cases of urinary frequency, a 10 percent rating is warranted when there is a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

With respect to voiding obstruction, a noncompensable rating is warranted when there is obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  

      Post void residuals greater than 150 cc; 

      Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec);

      Recurrent urinary tract infections secondary to obstruction; or  

      Stricture disease requiring periodic dilatation every 2 to 3 months.

A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With respect to renal dysfunction, a 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension rated at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent rating is warranted when there are persistent edema and albuminuria with BUN of 40 to 80mg%; or, a creatinine of 4 to 8mg%; or, generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent schedular rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In February 2011, the Veteran underwent a VA prostate examination.  He was diagnosed as having prostate cancer in the fall of 2010 and underwent a cryosurgical ablation.  His current symptoms include urinary dribbling and erectile dysfunction, and he was not scheduled for chemotherapy or radiation therapy.  The Veteran endorsed urinary incontinence and must change the absorbent pads once to twice daily and erectile dysfunction.  He denied urinary urgency, hesitation, pain with urination, hematuria, urinary blockage, or discharge from his penis.  His stream strength was described as moderate and he had dribbling with stress (lifting greater than 50 pounds).  He has not had to use a catheter since the immediate post-operative period.  He reported urinary frequency of every two to four hours during the day, and every two hours at night.  He denied any recurrent urinary tract infections or kidney stones.  

In April 2012, the Veteran was afforded another VA prostate examination.  His prostate cancer was in remission.  He reported current voiding dysfunction inasmuch as he requires absorbent pads that must be changed less than twice daily, experiences daytime voiding every two to three hours, and has occasional dribbles.  There were no signs of obstructed voiding, or history of recurrent symptomatic urinary tract/kidney infections.  He reported current erectile dysfunction, but otherwise had no other residuals/complications due to his prostate cancer and its residuals.  The examiner opined that the Veteran's prostate cancer residuals do not impact his ability to work.  He did not have any urinary urgency, hesitancy, pain with urination, dribbling, hematuria, blockage, catheter placement, or discharge from penis.  His stream strength was normal, and he had daytime voiding every three to four hours and nighttime voiding of twice nightly.  His prostate cancer residuals do not impact his activities of daily living.  The examiner indicated that the Veteran's residuals were minor urinary leakage and erectile dysfunction.  

In an October 2012 follow-up, private treatment note for the Veteran's prostate cancer, the treating professional indicated that the Veteran changes absorbent pads 4 to 5 times per day.  He uses have pads for urge incontinence because he does not get to the bathroom on time.  

During the November 2012 informal hearing conference, the Veteran reported that he changes his absorbent pads four to five times a day.  He stated that if he was awarded a 60 percent rating for his prostate cancer residuals, he would be satisfied.  

In September 2013, the Veteran underwent another VA examination for his prostate cancer residuals.  The Veteran reported leaking urine at random times; sensation of bladder fullness, but does not always make it to the bathroom; uncontrolled urine leakage every 30 minutes; change of absorbent pads four to six times daily; voiding every 30 to 40 minutes; three to four times of nighttime voiding; and erectile dysfunction.  The Veteran did not have symptoms of obstructed voiding, infections of the urinary tract or kidney, or complications other than voiding dysfunction (incontinence, urinary urgency, and nocturia) and erectile dysfunction.  The examiner opined that the Veteran's "urinary frequency would require accommodation in the form of ready access to the toilet and allowance for frequent pauses in work for toileting."  The examiner noted that the Veteran's prostate cancer is currently regarded as active based upon his slowly increasing PSA.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarded a rating in excess of 40 percent prior to October 26, 2012, and in excess of 60 percent between October 26, 2012, and September 20, 2013, for his service-connected prostate cancer residuals.  

First, the Board notes that a rating in excess of 40 percent is not warranted for urinary frequency, nor has the Veteran been shown during either appeal period to have recurrent urinary tract infections, renal dysfunction, or voiding obstruction.  As such the rating criteria for these symptoms are inapplicable in the instant case.  

Prior to October 26, 2012 (other than the period for which the Veteran was assigned a temporary 100 percent disability rating), the Veteran's prostate cancer residuals were not manifest by voiding dysfunction requiring changing absorbent pads more than 4 times per day.  The Veteran first reported changing his pads more than 4 times per day during an October 2012 private follow-up.  Prior to October 2012, he indicated that he had to change the pads once to twice daily.  Ultimately, prior to October 26, 2012, the medical and lay evidence does not show that he changes his absorbent pads more than 4 times per day.  Thus, a rating in excess of 40 percent prior to October 26, 2012, is not for application.  

Beginning October 26, 2012, the Veteran is assigned the maximum rating for voiding dysfunction under Diagnostic Code 7527.  The only way the Veteran would be entitled to a higher schedular rating is if he had renal dysfunction associated with his prostate cancer residuals or he had active prostate cancer treatment.  As noted above, the Veteran has not been treated for or shown to have any renal dysfunction at any time during the appeal period.  Further, the Veteran's prostate cancer was first shown to be active again during his September 20, 2013, VA examination because his PSA levels were increasing.  As such, a rating in excess of 60 percent, from October 26, 2012, to September 20, 2013, for prostate cancer residuals is not warranted.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease and prostate cancer residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability and prostate cancer residuals with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology with respect to both these disabilities during the appeal periods noted above.  With respect to the Veteran's heart disability, prior to April 2012, he did not have many manifestations of his coronary artery disease, but since April 2012, he reported symptoms such as chest pain, shortness of breath, palpitations, light headedness, nausea, vomiting, and diaphoresis, coronary artery spasm, and cardiac hypertrophy.  These are symptoms that are specifically contemplated under Diagnostic Code 7005 and are adequately addressed under the rating criteria.  With respect to his prostate cancer, the Veteran primarily reports urinary incontinence, urgency, leaking, dribbling, and changing of pads (prior to October 2012, once or twice a day and after October 2012, four or more times per day).  Again, Diagnostic Code 7527 is specific for such symptomatology.  Thus, the Veteran's current schedular ratings during the various timeframes on appeal are adequate to fully compensate him for these disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

A disability rating in excess of 10 percent prior to April 23, 2012, and in excess of 30 percent thereafter, for coronary artery disease is denied.

A disability rating in excess of 40 percent prior to October 26, 2012, in excess of 60 percent from October 26, 2012, to September 20, 2013, for prostate cancer residuals, is denied.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for peripheral neuropathy and the TDIU claim.  

Peripheral Neuropathy

Regarding the peripheral neuropathy or the upper and lower extremities, the Veteran was awarded service connection for diabetes mellitus in a March 2013 rating decision, effective October 24, 2011.  Although peripheral neuropathy of the upper and lower extremities was briefly discussed in the April 2012 examination, the Board finds that a more thorough examination, to include a detailed discussion and opinion as to secondary service connection, is warranted.

TDIU

The Veteran seeks entitlement to TDIU.  The Board observes that a schedular 100 percent evaluation has been assigned for the Veteran's prostate cancer since September 20, 2013.  In 2008, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the issue of entitlement to a TDIU from September 20, 2013 remains before the Board.   

The Veteran is service connected for various disabilities including coronary artery disease, prostate cancer residuals, tinnitus, diabetes mellitus, right ear hearing loss, and erectile dysfunction.  Service connection for diabetes mellitus was granted, effective October 24, 2011.  Additionally, the Board is remanding the issue of secondary peripheral neuropathy to his now, service-connected diabetes mellitus.  The development of which could impact whether a TDIU is appropriate.  

An examination has not been conducted since the grant of service connection for diabetes mellitus addressing whether the Veteran's disabilities combined to render him unemployable.  As entitlement to TDIU is predicated on all of the service connected disabilities and not solely on coronary artery disease and prostate cancer residuals, a new examination which considers the effect of all of the service connected disabilities on employment is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate examination to assess the nature and etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities.  The examiner is asked to list any disabilities of the bilateral upper and lower extremities found on examination.  The examiner should review the Veteran's VA claims folder, and a copy of this Remand; and after a thorough examination (including any pertinent diagnostic testing), should provide opinions, with supporting rationale, as to the following questions:

a)  Is it as likely as not (50 percent or better probability) that the Veteran has a current disability of the bilateral upper and lower extremities related to his military service?

b)  Is it as likely as not (50 percent or better probability) that the Veteran has a current disability of the bilateral upper and lower extremities that was caused at least in part by his service-connected coronary artery disease or diabetes mellitus?

c)  Is it as likely as not that the Veteran has a current disability of the bilateral upper and lower extremities that was aggravated beyond its normal progression by his service-connected coronary artery disease or diabetes mellitus?

The examiner is informed that "aggravation" is defined for compensation purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.

2.  After performing the development above, the AOJ should forward the Veteran's claims file to an examiner(s) with the appropriate expertise to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination. 

The examiner is asked to provide responses to the following inquiries:

(a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that his service connected disorders combined to rendered him unable to secure and maintain substantially gainful employment prior to September 20, 2013?

(b)  Is it as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's service-connected coronary artery disease alone rendered him unable to secure and maintain substantially gainful employment at any time since September 20, 2013?

(c) Is it as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right ear hearing loss and tinnitus rendered him unable to secure and maintain substantially gainful employment at any time since September 20, 2013?

(d)  Is it as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, and complications thereof, rendered him unable to secure and maintain substantially gainful employment at any time since September 20, 2013?

Any examination conducted must describe any functional impairment and the impact of the service connected disorders on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


